UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  :
CURTIS LEE WATSON,                                :
                                                  :
        Petitioner,                               :
                                                  :
        v.                                        :          Civil Action No. 09-1682 (RWR)
                                                  :
SCOTT MIDDLEBROOKS, Warden,                       :
                                                  :
        Respondent.                               :
                                                  :

                                  MEMORANDUM OPINION

        Petitioner Curtis Lee Watson is a prisoner under sentence imposed by the Superior Court

for the District of Columbia in 1978 who is currently confined at the United States Penitentiary

Coleman I in Coleman, Florida. Proceeding pro se, Watson paid the filing fee and filed a habeas

petition under 28 U.S.C. § 2241, challenging the validity of his conviction, alleging that his

conviction stands on violations of his Sixth Amendment right to be present, his Eighth

Amendment protection against double jeopardy, and the rules announced in Brady v. Maryland,

373 U.S. 83 (1963), and Jencks v. United States, 353 U.S. 657 (1957). See Pet. at 5. He has also

applied to proceed in forma pauperis. For the reasons stated, the habeas petition will be

dismissed for lack of jurisdiction, and the motion to proceed in forma pauperis will be denied as

moot.

        A prisoner under sentence imposed by the Superior Court is required to bring collateral

challenges to his conviction and sentence in Superior Court under D.C. Code § 23-110. See

Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998) (§ 23-110 is exclusive remedy for such

challenges). Here, it is clear that Watson challenged his Superior Court conviction by motion
made under D.C. Code § 23-110, and that his motion was denied. See Pet. at 3 (noting prior

§ 23-110 proceeding that was “dismissed”). “An application for a writ of habeas corpus in behalf

of a prisoner who is authorized to apply for relief by motion [under § 23-110] shall not be

entertained by . . . any Federal . . . court if it appears . . . that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.” D.C. Code § 23-110(g).1 In short, this court cannot entertain Watson’s

habeas petition unless he also demonstrates that the proceeding under § 23-110 was inadequate

or ineffective.

        Generally,“[s]ection 23-110 has been found to be adequate and effective because it is

coextensive with habeas corpus.” Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992); accord

Blair-Bey v. Quick, 151 F.3d at 1042 (describing § 23-110 remedy as “analogous to 28 U.S.C.

§ 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their conviction

or sentence.”).

              In determining whether the local remedy is ‘inadequate or ineffective,’ we
      are guided by judicial interpretations of the statutory provisions enabling federal
      prisoners to challenge their convictions. The federal and local statutes are nearly
      identical in language, and functionally they are equivalent. The remedy now
      available to District of Columbia prisoners was patterned after that conferred upon
      federal prisoners, and both remedies are commensurate with habeas corpus. That
      judges of the Superior Court do not have the tenure and salary protection afforded
      federal judges does not call for a different conclusion. “[T]he judges of the
      Superior Court of the District of Columbia must be presumed competent to decide
      all issues, including constitutional issues, that routinely arise in the trial of
      criminal cases.”



        1
          Unlike other prisoners convicted in state courts or those convicted in a United States
District Court, “District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum
[under either Section 2254 or Section 2255] unless [it is shown that] the local remedy is
inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay, 794 F.2d 722,
726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see Byrd v. Henderson,
119 F.3d 34, 36-37 (D.C. Cir. 1997) (“In order to collaterally attack his sentence in an Article III
court a District of Columbia prisoner faces a hurdle that a federal prisoner does not.”).

                                                2
Garris v. Lindsay, 794 F.2d at 726 (quoting Swain v. Pressley, 430 U.S.372, 382-83 (1977))

(footnotes omitted). The mere denial of relief by the local courts does not render the local

remedy inadequate or ineffective. See id. at 727; Charles v. Chandler, 180 F.3d 753, 756-58 (6th

Cir. 1999) (citing cases); Wilson v. Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C.

1995).

         Watson’s instant habeas petition2 does not demonstrate that a motion under § 23-110 is,

or was, inadequate or ineffective to test the legality of petitioner’s conviction and detention.

Therefore, his habeas petition before this court must be dismissed for lack of jurisdiction.

Because petitioner already paid the filing fee, his application to proceed in forma pauperis is

unnecessary and will be denied as moot. A separate final order accompanies this memorandum

opinion.

         SIGNED this 25th day of September, 2009.


                                                                /s/
                                                   RICHARD W. ROBERTS
                                                   United States District Judge




         2
          This is not the first habeas petition filed by Watson to be rejected by this court. A
similar dismissal order reciting much of this same law was issued in Watson v. Dorsey et al.,
Civil Action No. 99-2817 (D.D.C. Oct. 26, 1999).